Citation Nr: 0200615	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  01-08 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for postoperative right 
distal fibula fracture residuals with osteoarthritis, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1976, and from October 1980 to August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.

The Board points out that the veteran, in written 
correspondence received by VA in May 1999, indicated his 
desire to "[d]rop" all pending issues on appeal, which at 
that time included the issue currently on appeal before the 
Board.  The two additional issues were entitlement to service 
connection for a left knee, right buttock, and right hip 
disorders, as secondary to the veteran's service-connected 
right ankle disability and entitlement to service connection 
for a left ankle disorder, which arose from a July 1996 RO 
rating decision and which were subsequently perfected for 
appeal by the veteran.  As part of a VA Form 21-4138 received 
by VA in June 2000 the veteran appears to have sought to 
reopen the aforementioned claims which he previously had 
dropped in May 1999.  A letter sent to the veteran in August 
2000 from the RO informed him that he would need to submit 
new and material evidence concerning the two previously 
dropped service connection issues.  The August 2000 letter 
also informed the veteran that the RO would accept his claim 
for an increased rating for his service-connected right 
fibula fracture.  The veteran later indicated as part of a VA 
Form 21-4138, received by VA in December 2000, that he would 
submit additional medical documentation to substantiate his 
claims.  Review of the record shows that such additional 
medical documentation has not been provided by the veteran.  
The RO subsequently, in a rating decision dated in October 
2000, denied the veteran's claim for an increased rating for 
postoperative right distal fibula fracture residuals with 
osteoarthritis.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The veteran's service-connected postoperative right 
distal fibula fracture residuals with osteoarthritis are 
manifested primarily by complaints of recurrent swelling and 
pain, with increased activities, marked limitation of motion 
and functional loss due to pain.  


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, 
for postoperative right distal fibula fracture residuals with 
osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5262 (2001); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO adjudicated the claim prior 
to the enactment of the VCAA, the Board concludes that the 
VA's duties have been fulfilled.  The Board finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  The discussions in the 
October 2000 rating decision of record and July 2001 
statement of the case informed the veteran of the information 
and evidence needed to substantiate his claim for an 
increased rating and complied with the VA's notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue concerning entitlement to 
an increased rating has been obtained.  The RO has obtained 
the veteran's service medical records and his numerous post-
service treatment records.  Reasonable efforts were taken to 
obtain all relevant evidence identified by the veteran, and 
all evidence so obtained was considered.  

VA's duty to assist also includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  See Green v. Derwinski, 1 Vet. 
App. 121, 123 (1991); Lineberger v. Brown, 5 Vet. App. 367, 
369 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
(emphasis added).  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Review of the record reveals that such VA examinations were 
conducted in December 1998 and September 2000, in which 
during the course of the examinations the examiner recorded 
the veteran's medical history and provided comprehensive 
examination findings as well as a diagnosis.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

II.  Factual Background

Review of the veteran's service medical records shows that he 
suffered a fracture of his right distal fibula in February 
1984.  

On VA examination in October 1984 the veteran complained of 
soreness and swelling of the right ankle.  Right distal 
fibula fracture residuals and osteoarthritis of the right 
ankle were diagnosed.  

In a rating decision dated in January 1985, the RO granted 
the veteran's claim for service connection, and assigned a 10 
percent evaluation for "fracture right distal fibula with 
osteoarthritis right ankle."  Diagnostic Code 5262 of VA's 
Schedule for Rating Disabilities (Rating Schedule) was 
utilized. 

A July 1997 VA consultation sheet shows that the veteran 
complained of right ankle pain.  A VA progress note dated in 
November 1997 shows that exostosis over the anterior talus 
was diagnosed.  

A January 1998 VA orthopedic examination report indicates 
that the veteran was being considered for right ankle 
surgical correction.  The veteran complained of increasing 
pain aggravated by walking.  On examination the right ankle 
was noted to be increased in size circumference by 1 1/2 
inches, and a marked decrease in right ankle range of motion 
was indicated.  The veteran was noted to only be able to 
dorsiflex his right foot 2 degrees compared with 15 degrees 
on his left.  He could plantar flex 45 degrees on the right 
compared to 55 degrees on the left.  Pain was noted on 
palpation of the anterior ankle joint across from the medial 
to the lateral side, as well as down in the joint between the 
fibula and that lateral portion of the talus.  The diagnoses 
were fractured distal end of right fibula, healed; and severe 
osteoarthritis of the right ankle secondary to the distal 
fibula fracture.  Surgery was recommended.  

A VA operation report shows that the veteran underwent 
surgery for his right ankle disability in February 1998.  
Procedures performed were noted as arthroscopy of the right 
ankle joint, and open mini arthrotomies and exostectomies of 
both tibial and talus kissing osteophytes.  

A VA progress note dated in April 1998 shows that the veteran 
was status post removal of talar neck osteophytes, and that 
he was doing well.  Degenerative joint disease was also 
diagnosed.  

The report of a VA orthopedic examination, dated in December 
1998, includes a diagnosis of degenerative joint disease 
right ankle status post fibula fracture, moderately 
symptomatic at this time.  Examination showed the presence of 
mild effusion of the right ankle.  Range of motion was 40 
degrees of plantar flexion to neutral dorsiflexion, and 20 
degrees of inversion, neutral eversion.  Neurological 
evaluation was described as normal.  Tenderness was noted 
along the lateral more than medial joint lines.  X-rays were 
noted to reveal significant degenerative changes along the 
lateral ankle joint, and the presence of some osteophytic 
formations off of the medial ankle joint.  

Review of a RO rating decision dated in February 1999 shows 
that the disability rating assigned to the veteran's service-
connected right ankle disability was increased from 10 to 20 
percent.  The disability was recharacterized as "P.O. 
[postoperative] distal fibula fracture with osteoarthritis.  
The 20 percent rating assigned in February 1999 has since 
remained in effect.  In addition, as noted in the 
INTRODUCTION section of this decision, the veteran, in May 
1999, indicated his desire to drop his appeal as to this 
issue.  

In June 2000, the veteran noted in VA Form 21-4138, in 
pertinent part, that he continued to experience problems 
associated with his service-connected right ankle disability.  

The report of a VA orthopedic examination report, dated in 
September 2000, is the most recent evaluation of the 
veteran's right ankle.  Review of the report reveals that the 
veteran worked as a postal clerk, took anti-inflammatory 
medication on an as needed basis, and utilized no crutches, 
braces, or canes.  The veteran informed the examiner of the 
problems associated with his right ankle following his 
service separation, including his 1998 surgery.  He added 
that he continued to have difficulty with recurrent swelling 
and pain in the ankle primarily with increased activities.  

Examination revealed that the veteran walked with an antalgic 
gait on the left.  Well-healed incisions were shown over the 
anterior medial and anterior lateral aspects of the right 
ankle.  The incisions were noted by the examiner to be tender 
to touch; mild ankle effusion was also reported by the 
examiner.  The veteran was also reported to demonstrate 10 
degrees of dorsiflexion and 20 degrees of plantar flexion of 
the right ankle.  X-ray study revealed a healed fibula 
fracture distally.  The examiner added that there was mild to 
moderate degenerative change at the level of the ankle joint.  
The diagnoses were status post right fibula fracture, and 
right ankle traumatic arthritis moderately symptomatic.  


III.  Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the Rating Schedule which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided; 
rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  38 
C.F.R. § 4.14 (2001).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2001).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2001).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Further, although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001).  
Under 38 C.F.R. § 4.40 (2001), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. 
§ 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).   

As pointed out above, the veteran's service-connected right 
ankle disability has been most recently rated under the 
criteria set out in Diagnostic Codes 5010 and 5262.  See 38 
C.F.R. § 4.71a (2001).

Diagnostic Code 5010 provides for the evaluation of traumatic 
arthritis.  Traumatic arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under this diagnostic code.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Codes 5010, 5003.

Under Diagnostic Code 5262, for impairment of tibia and 
fibula, a 20 percent evaluation is provided for moderate knee 
or ankle disability.  A 30 percent evaluation is provided for 
marked knee or ankle disability.  Nonunion of the tibia and 
fibula with loose motion, requiring a brace, is rated 40 
percent disabling.  38 C.F.R. § 4.71, Diagnostic Code 5262 
(2001).

The veteran's ankle disability may also be evaluated under 
Diagnostic Code 5271, which provides for the evaluation of 
limited motion of the ankle.  When the limitation of motion 
is moderate, a rating of 10 percent is provided.  When the 
limitation of motion is marked, a rating of 20 percent is 
provided.  This is the highest rating under this code.  Under 
38 C.F.R. § 4.71, Plate II (2001), normal ankle dorsiflexion 
is to 20 degrees and normal plantar flexion is to 45 degrees.  
In this case, because the right ankle disability has been 
assigned the maximum rating available based on limitation of 
motion the consideration of any functional limitations in 
addition to the marked limitation of motion would not result 
in a higher disability rating.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).


IV.  Analysis

The veteran has essentially asserted that a rating in excess 
of 20 percent should be assigned for his service-connected 
right ankle disability.  The veteran's most recent VA 
orthopedic examination, dated in September 2000, shows that 
the veteran complained of continuing difficulty with 
recurrent swelling and pain in the ankle primarily with 
increased activities.  At that time, the veteran's 
dorsiflexion was limited to 10 degrees and plantar flexion 
was limited to 20 degrees.  The Board notes, parenthetically, 
that on VA orthopedic examination in December 1998, the 
examiner noted that there was mild to moderate degenerative 
change at the level of the ankle joint, and the diagnoses 
were status post right fibula fracture, and right ankle 
traumatic arthritis moderately symptomatic.  

The Board finds that after reviewing the record, and 
following its taking into consideration of all the available 
information and the criteria set forth in the Rating 
Schedule, as well as the decision reached by the Court in 
DeLuca, supra, which found that 38 C.F.R. § 4.40 provides for 
a rating to be based on functional loss due to pain, and in 
view of the persistent complaints and clinical findings, that 
the combination of symptomatology associated with the 
veteran's service-connected right ankle disability more 
nearly equates to the criteria for marked ankle disability, 
under Diagnostic Code 5262.  The increased evaluation is also 
based, in part, on the veteran's repeated complaints of pain.  
See DeLuca, supra; 38 C.F.R. §§ 4.40 and 4.45 (2001).  
However, the preponderance of the evidence is against a 
finding that the required criteria for an evaluation in 
excess of 30 percent have been met.  The record on appeal 
does not show nonunion of the tibia and fibula with loose 
motion, requiring a brace, as required under Diagnostic Code 
5262 for a 40 percent rating.

Also, Diagnostic Code 5270 for ankylosis of the ankle 
provides a 40 percent rating for ankylosis in plantar flexion 
at more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with an abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. § 4.71a (2001).  However, the 
medical evidence does not show that this condition has been 
demonstrated and shown to be a manifestation of the service-
connected disability.

Thus, the current level of disability shown is encompassed by 
the rating assigned and with due consideration to the 
provision of 38 C.F.R. § 4.7 (2001), an evaluation in excess 
of 30 percent is not warranted.

Therefore, resolving doubt in favor of the veteran, the Board 
concludes that the disability picture more nearly 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 5262.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2001).  


ORDER

A rating of 30 percent for postoperative right distal fibula 
fracture residuals with osteoarthritis is granted, subject to 
controlling regulations governing the payment of monetary 
awards.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

